Citation Nr: 0842985	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence was received sufficient to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified before a hearing officer at a November 
2004 hearing conducted at the RO.  A transcript of the 
hearing is of record.  

This case was brought before the Board in October 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with proper notice.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A May 1968 rating decision denied the veteran's claim of 
entitlement to service connection for a left knee 
disorder.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the May 1968 rating decision is 
cumulative of the evidence of record at the time of the 
May 1968 denial and does not relate to an unestablished 
fact necessary to substantiate the claim nor does it raise 
a reasonable possibility of substantiating the veteran's 
claim of service connection.



CONCLUSIONS OF LAW

1.	The May 1968 rating decision which denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the May 1968 rating decision in 
connection with veteran's claim of entitlement to service 
connection for a left knee disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, October 2007 and April 2008 letters 
notified the veteran of the evidence and information 
necessary to establish entitlement to his underlying claim to 
service connection for a left knee disorder.  These letters 
also provided appropriate notice regarding what constitutes 
new and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
These letters advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A March 2006 letter provided such notice.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as all private 
treatment records identified by the veteran.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
February 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a May 1968 rating decision, the veteran's claim of service 
connection for a left knee disorder was denied on the basis 
that the veteran did not then suffer from a disability of the 
left knee.  The veteran was notified of his appellate rights, 
but did not initiate an appeal of the decision; therefore, 
the RO's May 1968 decision is final.  38 U.S.C.A. § 7105.

In February 2003, the veteran submitted a statement seeking 
entitlement to service connection for a knee disorder.  In 
this correspondence, the veteran asserted that he suffered 
from pain, swelling and limitation of motion of his knees as 
secondary to a back disorder.  

Evidence received prior to the May 1968 rating decision 
included service treatment records and a March 1968 VA 
examination report.  According to the May 1968 rating 
decision, the RO denied the veteran's claim for service 
connection because the evidence of record, to include the May 
1968 VA examination, failed to indicate the veteran then 
suffered from a chronic left knee disability.

New evidence received since the May 1968 RO rating decision 
includes statements from the veteran, the transcript of a 
November 2004 RO hearing, and limited VA and private 
treatment records.  The evidence submitted by the veteran 
indicates he continues to suffer from left knee pain, but 
does not include a diagnosis of a chronic disability of the 
left knee.  

As a final note, the Board observes that the veteran 
testified at the November 2004 RO hearing that he experiences 
pain and instability of the left knee, but did not indicate 
he has received a diagnosis of a chronic left knee disorder.  
Thus, after careful review, the Board concludes that newly 
received evidence is cumulative of the record prior to the 
May 1968 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
and private treatment records and reports do not contain any 
competent medical evidence indicating a current diagnosis of 
a chronic left knee disability.  Rather, the new medical 
evidence does nothing more than show that the veteran 
continues to experience left knee pain.  The Board notes that 
pain is not, in and of itself, a disability for the purposes 
of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  As such, the evidence submitted by the 
veteran since the May 1968 RO denial does not constitute new 
and material evidence, and the appeal must be denied.  38 
C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disorder has not been 
received.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


